DETAILED ACTION
Did Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 6/1/2022 is acknowledged.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/1/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference character 5 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, states (tolerance 5%) it is unclear if this is adding a new limitation to the claim or to the Shore D hardness.
Claim 17, states “at least some of said filaments form bristles” however, claim 1 already sets forth “applicator with bristle-forming filaments” it is unclear how some of the filaments form bristles.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 6,390,708) in view of Weihrauch (US 6,391,445).
Gueret discloses a cosmetic applicator with bristle-forming filaments (Figure 19) held clamped between at least two wires (col. 6, lines 43-50) that are twisted together, wherein at least some of the bristle-forming filaments have a cross section, perpendicular to a longitudinal axis of a respective filament, which consists of a solid core from which at least 8 ribs protrude radially on all sides (Figure 19), with an outer diameter of these filaments being at least 0.25 mm (col. 4, lines 1-5), a length of the bristles formed by these filaments having a maximum of 3 mm (col. 4, lines 6-12). Gueret does not disclose a material of these filaments having a hardness of <60 Shore D. Weihrauch teaches bristles production and wherein bristles can be made with different hardness for oral and body hygiene to be soft enough t to avoid injury (col. 1, lines 15-17; wherein the hardness is less than 60 Shore D (col. 2, lines 50-55). It would have been obvious to one having ordinary skill in the art to have the hardness of the filaments of Gueret be less than 60 Shore D to avoid injury to the user.
Regarding claims 2 and 3, Gueret discloses a length of the bristles formed by these filaments having a maximum of 6 mm and maximum of 12 mm(col. 4, lines 6-12). Gueret does not disclose the diameter being at least 0.35 mm at least 0.7 mm and a material of these filaments having a hardness of < 60 Shore D. Weihrauch teaches bristles production and wherein bristles can be made with different hardness for oral and body hygiene to be soft enough t to avoid injury (col. 1, lines 15-17; wherein the hardness is less than 60 Shore D (col. 2, lines 50-55). It would have been obvious to one having ordinary skill in the art to have the hardness of the filaments of Gueret be less than 60 Shore D to avoid injury to the user. Furthermore, regarding the limitation the outer diameter being at least 0.35 mm or at least 0.7 mm one having ordinary skill in the art before the effective filing date would find the parameters of the bristle diameter to be deemed matters of design choice, will within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 4, Gueret discloses the filaments comprise a thermoplastic elastomer (TPE) (col. 9, lines 45-56).
Regarding claim 5, Gueret discloses the TPE is either mixed with a filler material calcium carbonate or charcoal or is used unfilled (col. 9, lines 50-56).
Regarding claim 6, the material of the filaments has a hardness of at least 55 Shore D (Weihrauch col. 2, lines 53-56).
Regarding claim 7, Gueret discloses a maximum diameter of the solid core is more than 2 times a radial extent of at least one of the ribs (see Figure 19).
Regarding claim 16, Gueret does not disclose each groove between two immediately adjacent ribs in a circumferential direction runs in a straight line in a direction of a longitudinal axis of the applicator. Weihrauch teaches each groove between two immediately adjacent ribs in a circumferential direction runs in a straight line in a direction of a longitudinal axis of the applicator. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the ribs of Gueret run in a straight line as taught by Weihrauch to allow for larger reservoir areas.
Regarding claim 17, Gueret discloses at least some of the filaments form bristles, and a free end of each bristle has an end face that is beveled over an entire surface (see Figures 20 and 21).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 6,390,708) in view of Weihrauch (US 6,391,445) as applied to claim 1 above, and further in view of Gueret (US 4,993,440).
The combination of Gueret and Weihrauch disclose the claimed invention except for a radial dept of a groove between two adjacent ribs in a circumferential direction is bigger than 0.06 mm. Gueret teaches a radial dept of a groove between two adjacent ribs in a circumferential direction in the range 0.01 mm to 0.06 mm (col. 4, lines 15-20) to allow for reserves of the makeup product which is trapped by capillarity when the mascara is taken out the reservoir. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the radial depth of the adjacent grooves be bigger than 0.06 mm to hold and retain mascara for use.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 6,390,708) in view of Weihrauch (US 6,391,445) as applied to claim 1 above, and further in view of Gueret (US 8,662,090).
The combination of Gueret and Weihrauch disclose the claimed invention except for a number of filaments clamped per turn is between 3 and 15 for all turns and the at least two twisted wires are twisted so strongly that a complete turn extends less than 2 mm in a direction of the longitudinal axis of the applicator. Gueret teaches number of filaments clamped per turn is between 3 and 15 for all turns (col. 4, lines 64-70). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the number of filaments of Gueret and Weihrauch be between 3 and 15 per turn as taught by Gueret to allow for a proper bristle density for cosmetic purposes.  Furthermore, regarding the limitation that a complete turn extends less than 2 mm in a direction of the longitudinal axis one having ordinary skill in the art before the effective filing date would find the parameters of the bristle diameter to be deemed matters of design choice, will within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 6,390,708) in view of Weihrauch (US 6,391,445) as applied to claim 1 above, and further in view of Dumler (US 2004/0011375).
The combination of Gueret and Weihrauch disclose the claimed invention except for at least one of the ribs has a base section and a tip section, with the tip section of the at least one rib protruding beyond the base section of the at least one rib on both sides in a circumferential direction, by an amount which is at least 50% of a smallest circumferential extension of the base section of the at least one rib; the base section, viewed in the circumferential direction, tapers starting from its connection to the solid core in a radially outward direction and the tip section, viewed in a cross-sectional profile perpendicular to a longitudinal axis of the applicator, has a circular profile over more than 220°; a radial extent of said base section is less than or at most equal to a radial extent of said tip section. Dumler teaches a filament for a mascara brush having at least one of the ribs (Fig. 47) has a base section and a tip section, with the tip section of the at least one rib protruding beyond the base section of the at least one rib on both sides in a circumferential direction, by an amount which is at least 50% of a smallest circumferential extension of the base section of the at least one rib (see Figure 47); the base section, viewed in the circumferential direction, tapers starting from its connection to the solid core in a radially outward direction and the tip section, viewed in a cross-sectional profile perpendicular to a longitudinal axis of the applicator, has a circular profile over more than 220° (see Figure 47); a radial extent of the base section is less than or at most equal to a radial extent of the tip section (see Figure 47). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the base and tip section of Gueret be shaped so that at least one rib protruding beyond the base section of the rib on both sides in a circumferential direction as taught by Dumler to allow for reserves of the makeup product to be trapped by capillarity when the mascara is taken out the reservoir.





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
8/3/2022